SERIES H PREFERRED STOCK PURCHASE AGREEMENT
 
THIS SERIES H PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of May 10, 2010 (the “Effective Date”), by and among The Quercus
Trust (“Quercus” or the “Purchaser”), and Entech Solar, Inc., a Delaware
corporation (the “Company”).
 
WHEREAS, the Purchaser desires to purchase from the Company, and the Company
desires to sell to the Purchaser, shares of the Company’s Series H Preferred
Stock, par value $0.01 per share (“Series H Preferred Stock”), on the terms set
forth herein; and
 
WHEREAS, the Company is offering the Series H Preferred Stock pursuant to Rule
506 of Regulation D promulgated under the Securities Act of 1933, as amended
(the “Securities Act”).
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements herein contained, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:
 
1.  
Sale of Shares.

 
1.1. Purchase and Sale of Shares.  The Company hereby agrees to issue and sell
to Quercus two hundred (200) shares of Series H Preferred Stock at a price of
$10,000 per share (the “Share Price”), for an aggregate purchase price of
$2,000,000, which shares shall be purchased by Quercus upon the full execution
of this Agreement.
 
1.2. Warrant to Purchase Common Stock. Immediately upon the consummation of the
Closing (as defined in Section 1.3), the Company shall issue to Quercus a
Warrant substantially in the form attached as Exhibit A hereto (the “Warrant”)
to purchase that number of shares of common stock of the Company, par value
$0.001 per share ( “Common Stock”) having, as of the date hereof, an aggregate
value equal to 135% of the aggregate Share Price paid for all of the shares of
Series H Preferred Stock purchased by the Purchaser hereunder.  The per share
exercise price of the Warrant shall be equal to the amount set forth on the face
of the Warrant.  The Warrant shall vest and become exercisable, in part and in
whole, upon issuance and may be exercised on the terms and conditions set forth
in the Warrant at any time after issuance.
 
1.3. The Closing.  The sale and purchase of the Series H Preferred Stock shall
take place at the offices of the Company, or at such other location as the
Company and Quercus mutually agree, on the date first set forth above (the
“Closing”).  At the Closing, the Company shall deliver to Quercus a certificate
representing the Series H Preferred Stock (the “ Certificate”) in the form set
forth on Exhibit B hereto, against delivery to the Company of a check or wire
transfer in the amount of the Share Price.  The obligation of Quercus to
consummate the purchase at the Closing is subject to issuance of the Certificate
by the Company and the truth and accuracy of the representations and warranties
of the Company in Section 2 below.
 
2.  
Representations and Warranties of the Company.  Except as set forth under the
corresponding section of the attached Disclosure Schedules, which shall be
deemed a part hereof, the Company hereby represents and warrants to, and as
applicable covenants with, Purchaser as of the Effective Date:

 

 
1

--------------------------------------------------------------------------------

 


 
2.1. Subsidiaries.  All of the direct and indirect subsidiaries of the Company
are set forth on Section 2.1 to the Disclosure Schedule.  The Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each Person (as defined in Section 2.7) the Company owns or controls, or in
which the Company, directly or indirectly, owns a majority of the capital stock
or similar interest that would be disclosable pursuant to Regulation S-K, Item
601(b)(21) (each a “Subsidiary”), and all of such directly or indirectly owned
capital stock or other equity interests are owned free and clear of any liens,
charges, security interests, encumbrances, rights of first refusal, preemptive
rights or other restrictions (any such encumbrance a “Lien”).  All the issued
and outstanding shares of capital stock of each Subsidiary are duly authorized,
validly issued, fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.
 
2.2. Organization and Qualification.  Each of the Company and each Subsidiary is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as applicable, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and each Subsidiary is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a material adverse effect on (i) the legality, validity or enforceability of
any Transaction Document (as defined in Section 2.3), (ii) the results of
operations, assets, business, prospects or financial condition of the Company
and the Subsidiaries, taken as a whole, or (iii) the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document (each a “Material Adverse Effect”), and no proceeding has
been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.
 
2.3. Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder or
thereunder.  The execution and delivery of this Agreement and the Warrant
(collectively, the “Transaction Documents”) by the Company and the consummation
by it of the transactions contemplated hereby or thereby have been duly
authorized by all necessary action on the part of the Company and no further
consent or action is required by the Company.  Each of the Transaction Documents
has been, or upon delivery will be, duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable
law.  Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, by-laws
or other organizational or charter documents.
 

 
2

--------------------------------------------------------------------------------

 

2.4. No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Series H Preferred Stock,
the Warrant, or the Common Stock issuance upon exercise of the Warrant
(collectively, the “Securities”) and the consummation by the Company of the
other transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, articles of association, bylaws, or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected, or (iv)
conflict with or violate the terms of any agreement by which the Company or any
Subsidiary is bound or to which any property or asset of the Company or any
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
2.5. Filings, Consents and Approvals.  Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than required federal and state securities filings and such
filings and approvals as are required to be made or obtained under the
applicable trading market rules in connection with the transactions contemplated
hereby, each of which has been, or (if not yet required to be filed) shall be,
timely filed.
 
2.6. Issuance of the Securities.  The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens.  The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock and Series H Preferred Stock for issuance of
the Securities at least equal to the number of Securities which could be issued
pursuant to the terms of the Transaction Documents, based on the exercise price
of the Warrant.
 
2.7. Capitalization.  Other than as set forth in Section 2.7 to the Disclosure
Schedule, the capitalization of the Company is as described in the Company’s
most recently filed periodic SEC Report (as defined below).  Except with respect
to equity participation rights of the holder of the Company’s Series D Preferred
Stock which are not applicable in this transaction, no individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind (each a “Person”) has
any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents.  Except (i) as a result of the purchase and sale of the Securities,
(ii) as set forth in the reports required to be filed by the Company under the
Securities Act and/or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), including pursuant to Section 13(a) or 15(d) of the Exchange
Act, for the two years preceding the Effective Date (or such shorter period as
the Company was required by law to file such material) and for the period in
which this Agreement is in effect (the “SEC Reports”), or (iii) as set forth on
Section 2.7 to the Disclosure Schedule, there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or securities convertible into or
exercisable for shares of Common Stock.  The issuance and sale of the Securities
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than Purchaser) and will not result in a right
of any holder of Company securities to adjust the exercise, conversion,
exchange, or reset price under such securities. All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities.  No further approval
or authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Securities.  There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.
 

 
3

--------------------------------------------------------------------------------

 

 
2.8. SEC Reports; Financial Statements.  The Company has filed all required SEC
Reports for the two years preceding the Effective Date on a timely basis.  As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act and the rules and
regulations of the U.S. Securities and Exchange Commission (the “SEC”)
promulgated thereunder, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing.  Such financial statements have been prepared in accordance with
generally accepted accounting principles as consistent applied in the United
Stated (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
 
2.9. Material Changes.  Except as set for in Section 2.9 to the Disclosure
Schedules, since the date of the latest audited financial statements included
within the SEC Reports (i) there has been no event, occurrence or development
that has had, or that could reasonably be expected to result in, a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice, and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the SEC, (iii) the Company
has not altered its method of accounting, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock (other than as contemplated and permitted by the
Transaction Documents), and (v) the Company has not issued any equity securities
to any officer, director or other Affiliate, except to the Purchaser or pursuant
to existing Company equity incentive plans or as disclosed in the SEC
Reports.  The Company does not have pending before the SEC any request for
confidential treatment of information.  For purposes of this Agreement,
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act and with respect to Purchaser, without limitation, any Person
owning, owned by, or under common ownership with Purchaser, and any investment
fund or managed account that is managed on a discretionary basis by the same
investment manager as Purchaser will  be deemed to be an Affiliate.

 
4

--------------------------------------------------------------------------------

 

 
2.10. Litigation.  Except as set forth on Section 2.10 to the Disclosure
Schedule, there is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”), which (i) adversely affects or challenges the legality, validity
or enforceability of any of the Transaction Documents or the Securities, or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect.  Neither the Company nor any Subsidiary,
nor to the knowledge of the Company any director or officer thereof, is or has
been the subject of any Action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary
duty.  There has not been, and to the knowledge of the Company, there is not
pending or contemplated, any investigation by the SEC involving the Company or
any current or former director or officer of the Company.  The SEC has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.
 
2.11. Labor Relations.  No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect.
 
2.12. Compliance.  Neither the Company nor any Subsidiary (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other similar agreement or instrument
to which it is a party or by which it or any of its properties is bound (whether
or not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business, except in each case under clauses (i)-(iii) above as
could not have a Material Adverse Effect.
 
2.13. Regulatory Permits.  The Company and each Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 
2.14. Title to Assets.  The Company and each Subsidiary have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and each Subsidiary and good and marketable title in all
personal property owned by them that is material to the business of the Company
and each Subsidiary, in each case free and clear of all Liens, except for Liens
that do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and each Subsidiary and Liens for the payment of federal, state or other
taxes, the payment of which is neither delinquent nor subject to penalties.  Any
real property and facilities held under lease by the Company and each Subsidiary
are held by them under valid, subsisting and enforceable leases of which the
Company and each Subsidiary are in compliance.

 
5

--------------------------------------------------------------------------------

 
 
 
2.15. Patents and Trademarks.  The Company and each Subsidiary have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”).  Neither the Company nor any Subsidiary has received a
written notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person.  Except as set
forth on Section 2.15 to the Disclosure Schedule, to the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights of the Company or each Subsidiary.
 
2.16. Insurance.  The Company and each Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
each Subsidiary are engaged, including but not limited to directors and officers
insurance coverage equal to at least one million five-hundred thousand dollars
($1,500,000).  To the best of Company’s knowledge, such insurance contracts and
policies are accurate and complete.  Neither the Company nor any Subsidiary has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.
 
2.17. Transactions With Affiliates and Employees.  Except as set forth in the
SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than (i) for payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) for other employee benefits,
including stock option agreements under any equity incentive plan of the
Company.
 
2.18. Sarbanes-Oxley; Internal Accounting Controls.  The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, which are
applicable to it as of the Effective Date.  The Company and each Subsidiary
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s most recently filed periodic report under the
Exchange Act, as the case may be, is being prepared.  The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the date prior to the filing date of the most recently
filed periodic report under the Exchange Act (such date, the “Evaluation
Date”).  The Company presented in its most recently filed periodic report under
the Exchange Act the conclusions of the certifying officers about the
effectiveness of the Company’s disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Except as set forth on Section 2.18 to
the Disclosure Schedules, since the Evaluation Date, there have been no
significant changes in the Company’s internal accounting controls or its
disclosure controls and procedures or, to the Company’s knowledge, in other
factors that could materially affect the Company’s internal accounting controls
or its disclosure controls and procedures.

 
6

--------------------------------------------------------------------------------

 
 
 
2.19. Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement.  Purchaser shall have no obligation
with respect to any fees or with respect to any claims made by or on behalf of
other Persons for fees of a type contemplated in this Section 2.19 that may be
due in connection with the transactions contemplated by this Agreement or the
other Transaction Documents.
 
2.20. Private Placement. Assuming the accuracy of Purchaser representations and
warranties set forth in Section 3, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to Purchaser as
contemplated hereby. The issuance and sale of the Securities hereunder does not
contravene the rules and regulations of any trading market.
 
2.21. Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
2.22. Registration Rights.  Except as set forth on Section 2.22 of the
Disclosure Schedules, no Person (other than Purchaser pursuant to the
Transaction Documents) has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.
 
2.23. Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12 of the Exchange Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the SEC is contemplating terminating
such registration.  The Company has not, in the 12 months preceding the
Effective Date, received notice from any trading market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such trading market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.

 
7

--------------------------------------------------------------------------------

 

 
2.24. Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar anti
takeover provision under the Company’s Certificate of Incorporation (or similar
charter documents) or the laws of its state of incorporation that is or could
become applicable to Purchaser as a result of Purchaser and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including without limitation the Company’s issuance of the Securities
and Purchaser’s ownership of the Securities.
 
2.25. No Integrated Offering. Neither the Company, nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the Securities
Act or which could violate any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of the trading
market.
 
2.26. Financial Condition.  As set forth in the SEC Reports, the Company
anticipates that all cash resources will be expended prior to the end of the
fiscal year and, if unable to raise additional financing, the Company may be
required to: (1) reduce spending plans, (2) license products or technologies
that the Company would otherwise seek to commercialize to third parties, and/or
(3) sell certain assets.  In connection with the transactions contemplated by
the Transaction Documents: (i) the Company has paid undisputed debts as they
matured for at least one year prior to the Effective Date, (ii) the Company will
not be rendered insolvent by such transactions, (iii) after giving effect to
such transactions, the Company will be able to pay its short term debts as they
mature, (iv) such transactions will not cause the Company to be left with
unreasonably small capital for the business in which it is engaged and proposes
to be engaged, (v) the Company did not and does not have any intent to hinder,
delay, or defraud any of its creditors, (vi) the Company has a valid business
reason for entering into such transactions, and (vii) the Company is receiving
new value and consideration therefor constituting reasonably equivalent value
and fair market value consideration.
 
2.27. Tax Status.  The Company and each of its Subsidiaries has made or filed
all federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.  The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax.  None of the Company’s
tax returns is presently being audited by any taxing authority.

 
8

--------------------------------------------------------------------------------

 

 
2.28. No General Solicitation or Advertising.  Neither the Company nor, to the
knowledge of the Company, any of its directors or officers (i) has conducted or
will conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D) or general advertising with respect to the sale of the Securities,
or (ii) made any offers or sales of any security or solicited any offers to buy
any security under any circumstances that would require registration of the
Securities under the Securities Act or made any “directed selling efforts” as
defined in Rule 902 of Regulation S.
 
2.29. Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any corrupt funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is  in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
2.30. Acknowledgment Regarding Purchaser’s Purchase of Securities.  The Company
acknowledges and agrees that Purchaser is acting solely in the capacity of arm’s
length purchaser with respect to this Agreement and the transactions
contemplated hereby.  The Company further acknowledges that Purchaser is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by Purchaser or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereby is not advice or a recommendation and is merely incidental to Purchaser’s
purchase of the Securities.  The Company further represents to Purchaser that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the Company and its representatives.
 
2.31. Accountants.  The Company’s accountants are set forth in the SEC Reports
and such accountants are an independent registered public accounting firm as
required by the SEC Guidance.
 
2.32. No Disagreements with Accountants and Lawyers.  There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the accountants and lawyers formerly or presently employed by the
Company, and the Company is current with respect to any fees owed to its
accountants and lawyers, except for any past-due amounts that may be owed in the
ordinary course of business.
 
2.33. Section 5 Compliance. No representation or warranty or other statement
made by Company in the Transaction Documents contains any untrue statement or
omits to state a material fact necessary to make any of them, in light of the
circumstances in which it was made, not misleading. The Company is not aware of
any facts or circumstances that would cause the transactions contemplated by the
Transaction Documents, when consummated, to violate Section 5 of the Securities
Act or other federal or state securities laws or regulations.

 
9

--------------------------------------------------------------------------------

 

 
3.  
Representations and Warranties of Quercus.  Purchaser hereby represents and
warrants to, and agrees with, the Company that:

 
3.1. Organization; Authority.  Purchaser is an entity duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, company power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations thereunder.  The execution, delivery and
performance by Purchaser of the transactions contemplated by this Agreement have
been duly authorized by all necessary company or similar action on the part of
Purchaser.  Each Transaction Document to which it is a party has been (or will
be) duly executed by Purchaser, and when delivered by Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of Purchaser, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
3.2. Investor Status.  At the time Purchaser was offered the Securities, it was,
and at the Effective Date it is an “accredited investor” as defined in Rule
501(a) under the Securities Act.
 
3.3. Experience of Investor.  Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment.  Purchaser is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.
 
3.4. General Solicitation.  Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
The Company acknowledges and agrees that Purchaser does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.
 
4.  
Other Agreements between the Parties.

 
4.1. Transfer Restrictions.
 
(a) The Securities may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of Securities other than (i)
pursuant to an effective registration statement or Rule 144 promulgated under
the Securities Act, (ii) to the Company, (iii) to an Affiliate of Purchaser, or
(iv) in connection with a pledge as contemplated in Section 4.1(b), the Company
may require the transferor thereof to provide to the Company an opinion of
counsel selected by the transferor and reasonably acceptable to the Company, to
the effect that such transfer does not require registration of such transferred
Securities under the Securities Act.  Purchaser agrees to the imprinting, so
long as is required by this Section 4.1, of the following legend, or
substantially similar legend, on any certificate evidencing Securities:
 

 
10

--------------------------------------------------------------------------------

 

 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF
THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY SUCH SECURITIES.
 
The Company agrees to cause such legend to be removed immediately upon
effectiveness of a registration statement, or when any Common Shares are
eligible for sale under Rule 144 and, if requested by Purchaser or the transfer
agent, to promptly provide at the Company’s expense a legal opinion of counsel
to the Company confirming that such legend may be removed.  Company further
acknowledges and agrees that Purchaser may from time to time pledge pursuant to
a bona fide margin agreement with a registered broker-dealer or grant a security
interest in some or all of the Securities to a financial institution that is an
“accredited investor” as defined in Rule 501(a) under the Securities Act and who
agrees to be bound by the provisions of this Agreement and, if required under
the terms of such arrangement, Purchaser may transfer pledged or secured
Securities to the pledgees or secured parties.  Such a pledge or transfer would
not be subject to approval of the Company and no legal opinion of legal counsel
of the pledgee, secured party or pledgor shall be required in connection
therewith.  Further, no notice shall be required of such pledge.  At Purchaser’s
reasonable expense, the Company will execute and deliver such documentation as a
pledgee or secured party of Securities may reasonably request in connection with
a pledge or transfer of the Securities.
 
4.2. Furnishing of Information.  As long as Purchaser owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the Effective Date pursuant to the Exchange Act.  Upon the request
of Purchaser, the Company shall deliver to Purchaser a written certification of
a duly authorized officer as to whether it has complied with the preceding
sentence. As long as Purchaser owns Securities, if the Company is not required
to file reports pursuant to such laws, it will prepare and furnish to Purchaser
and make publicly available in accordance with Rule 144(c) such information as
is required for Purchaser to sell the Securities under Rule 144.  The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell such Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.
 
4.3. Integration.  The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to Purchaser or that would be integrated with
the offer or sale of the Securities for purposes of the rules and regulations of
any trading market such that it would require stockholder approval prior to the
closing of such other transaction unless stockholder approval is obtained before
the closing of such subsequent transaction.

 
11

--------------------------------------------------------------------------------

 

 
4.4. Securities Laws Disclosure; Publicity.  The Company shall timely file a
Current Report on Form 8-K as required by this Agreement, and in the Company’s
discretion shall file a press release, in each case reasonably acceptable to
Purchaser, disclosing the material terms of the transactions contemplated
hereby.  The Company and Purchaser shall consult with each other in issuing any
press releases with respect to the transactions contemplated hereby, and neither
the Company nor Purchaser shall issue any such press release or otherwise make
any such public statement without the prior consent of the Company, with respect
to any such press release of Purchaser, or without the prior consent of
Purchaser, with respect to any such press release of the Company, which consent
shall not unreasonably be withheld or delayed, except if such disclosure is
required by law or trading market regulations, in which case the disclosing
party shall promptly provide the other party with prior notice of such public
statement or communication.  Notwithstanding the foregoing, the Company shall
not publicly disclose the name of Purchaser, or include the name of Purchaser in
any filing with the SEC or any regulatory agency or trading market, without the
prior written consent of Purchaser, except (i) as contained in the Current
Report on Form 8-K and press release described above, (ii) as required by
federal securities law in connection with any registration statement under which
the Common Shares are registered, (iii) to the extent such disclosure is
required by law or trading market regulations, in which case the Company shall
provide Purchaser with prior notice of such disclosure, or (iv) to the extent
such disclosure is required in any SEC Report filed by the Company.
 
4.5. Shareholders Rights Plan.  No claim will be made or enforced by the Company
or, to the knowledge of the Company, any other Person that Purchaser is an
“Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that Purchaser
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents or under any
other agreement between the Company and Purchaser. The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.
 
4.6. Reimbursement.  If Purchaser becomes involved in any capacity in any
proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by
Purchaser to or with any current stockholder), solely as a result of Purchaser’s
acquisition of the Securities under this Agreement, the Company will reimburse
Purchaser for its reasonable legal and other reasonable expenses (including the
reasonable cost of any investigation preparation and travel in connection
therewith) incurred in connection therewith, as such expenses are incurred, or
will assume the defense of Purchaser in such matter.  The reimbursement
obligations of the Company under this Section 4.6 shall be in addition to any
liability which the Company may otherwise have, shall extend upon the same terms
and conditions to any Affiliates of Purchaser who are actually named in such
action, proceeding or investigation, and partners, directors, agents, employees
and controlling persons (if any), as the case may be, of Purchaser and any such
Affiliate, and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Company, Purchaser and any
such Affiliate and any such Person.  The Company also agrees that neither
Purchaser nor any such Affiliates, partners, directors, agents, employees or
controlling persons shall have any liability to the Company or any Person
asserting claims on behalf of or in right of the Company solely as a result of
acquiring the Securities under this Agreement.
 

 
12

--------------------------------------------------------------------------------

 

 
4.7. Indemnification of Purchaser.
 
(a) Company Indemnification Obligation.  Subject to the provisions of this
Section 4.7, the Company will indemnify and hold Purchaser and any Warrant
holder, their Affiliates and attorneys, and each of their directors, officers,
shareholders, partners, employees, agents, and any person who controls Purchaser
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (collectively, the “Purchaser Parties” and each a “Purchaser
Party”), harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, reasonable costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation (collectively, “Losses”) that any Purchaser Party may
suffer or incur as a result of or relating to (i) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents or (ii) any action instituted
against any Purchaser Party, or any of them or their respective Affiliates, by
any stockholder of the Company who is not an Affiliate of a Purchaser Party,
with respect to any of the transactions contemplated by the Transaction
Documents (unless such action is based upon a breach of Purchaser’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings Purchaser may have with any such stockholder or any
violations by Purchaser of state or federal securities laws or any conduct by
Purchaser which constitutes fraud, gross negligence, willful misconduct or
malfeasance).
 
(a) Indemnification Procedures.  If any action shall be brought against a
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing.  The Purchaser Parties shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of the Purchaser
Parties except to the extent that (i) the employment thereof has been
specifically authorized by the Company in writing, (ii) the Company has failed
after a reasonable period of time to assume such defense and to employ counsel
or (iii) in such action there is, in the reasonable opinion of such separate
counsel, a material conflict with respect to the dispute in question on any
material issue between the position of the Company and the position of the
Purchaser Parties such that it would be inappropriate for one counsel to
represent the Company and the Purchaser Parties.  The Company will not be liable
to the Purchaser Parties under this Agreement (i) for any settlement by a
Purchaser Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld or delayed; or (ii) to the extent, but only
to the extent that a loss, claim, damage or liability is either attributable to
Purchaser’s breach of any of the representations, warranties, covenants or
agreements made by Purchaser in this Agreement or in the other Transaction
Documents.
 
4.8. Reservation of Securities.  The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations in full
under the Transaction Documents.
 
4.9. Required Approval.  No transactions contemplated under this Agreement or
the Transaction Documents shall be consummated for an amount that would require
approval by any trading market or Company stockholders under any approval
provisions, rules or regulations of any trading market applicable to the
Company, unless and until such approval is obtained.  Company shall use best
efforts to obtain any required approval as soon as possible.

 
13

--------------------------------------------------------------------------------

 

 
5.  
Miscellaneous.

 
5.1. Fees and Expenses.  Each party shall pay the fees and expenses of its own
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents.  The Company shall pay
all stamp and other taxes and duties levied in connection with the sale of the
Securities, if any.
 
5.2. Notices.  Unless a different time of day or method of delivery is set forth
in the Transaction Documents, any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of:  (a) the date of
transmission, if such notice or communication is delivered via facsimile or
electronic mail prior to 5:30 p.m. Eastern time on a trading day and an
electronic confirmation of delivery is received by the sender, (b) the next
trading day after the date of transmission, if such notice or communication is
delivered later than 5:30 p.m. Eastern time or on a day that is not a trading
day, (c) the next trading day after receipt from a nationally recognized
overnight courier service, (d) three trading days following the date of mailing
by U.S. mail, or (e) upon actual receipt by the party to whom such notice is
given by personal delivery.  The addresses for such notices and communications
are those set forth following the signature page hereof, or such other address
as may be designated in writing hereafter, in the same manner, by such Person.
 
5.3. Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought.  No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
5.4. Headings.  The headings herein are for convenience only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
5.5. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld or delayed.  Purchaser may assign any or all of its rights
under this Agreement (a) to any Affiliate, or (b) to any Person other than an
Affiliate to whom Purchaser assigns or transfers any Securities provided that
such Person agrees in writing to be bound, with respect to the transferred
Securities, by the provisions hereof that apply to the “Purchaser”.
 
5.6. No Third-Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Section 4.7.

 
14

--------------------------------------------------------------------------------

 



5.7. Governing Law; Dispute Resolution.  All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
laws of the State of New York, without regard to the principles of conflicts of
law that would require or permit the application of the laws of any other
jurisdiction.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  The
parties hereby waive all rights to a trial by jury.  If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses reasonably incurred in connection with the investigation,
preparation and prosecution of such action or proceeding.
 
5.8. Survival.  The representations and warranties contained herein shall
survive the Closing and the delivery and exercise of the Securities.
 
5.9. Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or in a PDF by e-mail transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.
 
5.10. Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 
15

--------------------------------------------------------------------------------

 

 
5.11. Replacement of Securities.  If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.
 
5.12. Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Purchaser and
the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.   Neither the Company nor Purchaser shall be liable for
special, indirect, consequential or punitive damages suffered or alleged to be
suffered by the other party or any third party, whether arising from or related
to the Transaction Documents or otherwise.
 
5.13. Payment Set Aside.  To the extent that the Company makes a payment or
payments to Purchaser pursuant to any Transaction Document or Purchaser enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.14. Construction.  The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.
 
5.15. Entire Agreement.  This Agreement, together with the Exhibits and
Schedules hereto, contains the entire agreement and understanding of the
parties, and supersedes all prior and contemporaneous agreements, term sheets,
letters, discussions, communications and understandings, both oral and written,
which the parties acknowledge have been merged into this Agreement.  No party,
representative, attorney or agent has relied upon any collateral contract,
agreement, assurance, promise, understanding or representation not expressly set
forth hereinabove.  The parties hereby expressly waive all rights and remedies,
at law and in equity, directly or indirectly arising out of or relating to, or
which may arise as a result of, any Person’s reliance on any such assurance.
 


 


 
 
[SIGNATURE PAGE FOLLOWS]


 


 

 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
THE QUERCUS TRUST
 
 
By:       /s/ David Gelbaum             
Name:  David Gelbaum
Title:    Trustee


 
ENTECH SOLAR, INC.
 
 
By:       /s/ Charles Michel
Address:                                                                       Name: 
Charles Michel
13301 Park Vista Blvd., Suite 100                                  Title:    
Chief Financial Officer
Fort Worth, Texas 76177







[Signature Page to Series H Stock Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF WARRANT

 
 

--------------------------------------------------------------------------------

 



EXHIBIT B


SERIES H STOCK CERTIFICATE



